Exhibit 10.4

 

Execution Version

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as of May 31,
2018, by and among GTT Communications, Inc. a Delaware corporation (the
“Company”), the Persons listed on Schedule I hereto (each, individually and not
jointly, including its successors and assigns, an “Investor” and collectively,
the “Investors”).

 

RECITALS

 

WHEREAS, the Company and the Investors are parties to Amended and Restated
Securities Purchase Agreements, each dated as of May 30, 2018 (the “Securities
Purchase Agreements”), pursuant to which on the date hereof the Company issued,
sold and delivered to the Investors, and the Investors purchased and acquired
from the Company, pursuant to the terms and subject to the conditions set forth
therein, an aggregate of 5,640,645 shares of the Company’s common stock, par
value $0.0001 per share (the “Acquired Shares”); and

 

WHEREAS, the Company and the Investors desire to establish in this Agreement
certain terms and conditions concerning the rights of and restrictions on each
of the Investors with respect to the ownership of the Acquired Shares and other
Capital Stock of the Company, as applicable, and it is a condition of the
closing of the transactions contemplated by the Securities Purchase Agreements
that the Company and the Investors execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

1.                                      DEFINITIONS.  The following capitalized
terms used herein have the following meanings:

 

“Acquired Shares” is defined in the recitals to this Agreement.

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided that the following Persons
shall not be deemed to be Affiliates of any of the Investors or any of their
respective Affiliates: (a) the Company and its subsidiaries and (b) any
portfolio company in which of any of the Investors or any of their respective
Affiliates has an investment (whether debt or equity) or any of such portfolio
companies’ controlled Affiliates, so long as, in the case of this clause (b),
such Person shall not have been acting on behalf of or at the direction of any
of the Investors or any of their respective Affiliates or received any
confidential information from or on behalf of any of the Investors (it being
acknowledged and agreed that no such portfolio company or its controlled
Affiliates shall be deemed to have received confidential information solely by
reason of an employee or principal of any of the Investors or any of their
respective Affiliates serving on the board or similar governing body of such
portfolio company).  For the purposes of this definition, “control”, when used
with respect to any specified Person, means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

--------------------------------------------------------------------------------


 

“Alternative Shelf Registration Statement” is defined in Section 2.2.3.

 

“Automatic Shelf Filing Date” is defined in Section 2.2.1.

 

“Automatic Shelf Registration Statement” means an automatic shelf registration
statement (as defined in Rule 405) on Form S-3.

 

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately, within 60 days or otherwise.

 

“Block Trade” means any non-marketed Underwritten Offering taking the form of a
bought deal or block sale to a financial institution.

 

“Block Trade Request” is defined in Section 2.3.

 

“Business Combination” is defined in Section 3.1.3.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of capital stock, partnership interests (whether general
or limited) or equivalent ownership interests in or issued by such Person, and
with respect to the Company includes any and all shares of Common Stock and
shares of Preferred Stock.

 

“Change of Control” shall mean the occurrence of any of the following:

 

(a)                                 the direct or indirect sale, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the properties or assets of the Company and its
subsidiaries, taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act, but excluding any employee benefit plan of
such person or group, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), unless the
beneficial owners of Voting Stock of the Company immediately prior to such
transaction or series of related transactions are the beneficial owners,
directly or indirectly, of Voting Stock of the transferee representing a
majority of the voting power of the Voting Stock of such transferee; or

 

(b)                                 the Company becomes aware of (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, written notice or otherwise) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) becoming the beneficial
owner of Voting Stock of the Company representing 50% or more of the voting
power of the Voting Stock of the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control solely as a result of the Company becoming a direct or
indirect wholly-owned subsidiary of a holding company if (i) the direct or
indirect holders of the Voting Stock of such holding company immediately
following that transaction are substantially the same as the holders of the
Company’s Voting Stock immediately prior to that transaction or (ii) immediately
following that transaction no “person” or “group” (as such terms are

 

2

--------------------------------------------------------------------------------


 

used in Sections 13(d) and 14(d) of the Exchange Act, but other than a holding
company satisfying the requirements of this sentence) is the Beneficial Owner,
directly or indirectly, of Voting Stock representing 50% or more of the voting
power of the Voting Stock of such holding company.  For purposes of this
definition, (A) no Change of Control shall be deemed to have occurred solely as
a result of a transfer of assets among the Company and its subsidiaries and
(B) a Person shall not be deemed to have Beneficial Ownership of securities
subject to a stock purchase agreement, merger agreement or similar agreement
until the consummation of the transactions contemplated by such agreement.

 

“Closing Date” means the date of the closing of the purchase and sale of the
Acquired Shares pursuant to the Securities Purchase Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission, or any other Federal
agency then administering the Securities Act or the Exchange Act.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share.

 

“Common Stock Equivalents” means any options, warrants or other securities or
rights convertible into or exercisable or exchangeable for, whether directly or
following conversion into or exercise or exchange for other options, warrants or
other securities or rights, shares of Common Stock.

 

“Company” is defined in the preamble to this Agreement.

 

“Company Board” means the Board of Directors of the Company.

 

“Company Piggyback Offering” is defined in Section 2.5.1.

 

“Determination Date” is defined in Section 2.2.2.

 

“Disposition” or “Dispose of” means any (a) distribution, transfer or other
disposition, directly or indirectly, to shareholders, partners, limited partners
of any Investor or to any other Person of any shares of Common Stock, or any
Common Stock Equivalents, (b) pledge, sale, contract to sell, sale of any option
or contract to purchase, purchase of any option or contract to sell, grant of
any option, right or warrant for the sale of, or other disposition of or
transfer of any shares of Common Stock, or any Common Stock Equivalents,
including any “short sale” or similar arrangement, or (c) swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of shares of Common Stock,
whether any such swap or transaction is to be settled by delivery of securities,
in cash or otherwise.

 

“Equity Securities” means, with respect to any Person, (a) any shares of Capital
Stock of such Person, (b) any rights, options, warrants or similar securities to
subscribe for, purchase or otherwise acquire any shares of Capital Stock of such
Person, and (c) Capital Stock or other equity securities directly or indirectly
convertible into or exercisable or exchangeable for any shares of Capital Stock
of such Person, excluding, for all purposes, any debt, including any debt
convertible into any of the foregoing described in the preceding clauses
(a) through (c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

3

--------------------------------------------------------------------------------


 

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

 

“Governmental Authority” means any United States or non-United States
(a) federal, national, regional, state, provincial, local, municipal or other
government, (b) governmental or quasi-governmental entity of any nature
(including any governmental agency, branch, department, official, or entity, any
self-regulatory authority, public utility and any supra-national organization,
state, county, city or other political subdivision and any court or other
tribunal) or (c) body exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature, including any public arbitral tribunal, arbitrator or
mediator.

 

“Hedging” is defined in Section 3.2.

 

“Investor” and “Investors” is defined in the preamble to this Agreement.

 

“Law” means all applicable constitutions, treaties, statutes, laws (including
common law), orders, ordinances, regulations, codes, rules, legally binding
regulatory policy statements, binding standards or guidance, or general binding
directives or decrees enacted, adopted or applied by any and all Governmental
Authorities.

 

“Notices” is defined in Section 4.3.

 

“Other Holder” means any Person having rights to participate in a registration
of the Company’s securities.

 

“Other Holder Piggyback Offering” is defined in Section 2.5.3.

 

“Other Registrable Securities” is defined in Section 2.5.1.

 

“Permitted Pledge” is defined in Section 3.2.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Authority or any
other form of entity not specifically listed herein.

 

“Preferred Stock” means the Company’s preferred stock, par value $0.0001 per
share.

 

“Principal Investor” means The Spruce House Partnership LP, including its
successors and assigns.

 

“Private Placement” means the Disposition by any Investor of any Registrable
Securities exempt from the registration requirements of the Securities Act.

 

“Private Placement Request” is defined in Section 2.2.4.

 

“Prospectus” means the prospectus forming a part of any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all amendments (including post-effective amendments) and including all material
incorporated by reference or explicitly deemed to be incorporated by reference
in such prospectus.

 

“Registrable Securities” means (a) any Common Stock owned by any of the
Investors as of the date of this Agreement, (b) any Acquired Shares and (c) any
other Common Stock hereafter acquired by

 

4

--------------------------------------------------------------------------------


 

any of the Investors (and any other securities issued or issuable to the
Investors with respect to the securities referred to in the preceding clauses
(a), (b) and (c) by way of any share split, share dividend or other
distribution, recapitalization, share exchange, share reconstruction,
amalgamation, contractual control arrangement or similar event).  As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (i) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred or disposed of pursuant to such
Registration Statement; (ii) upon the Investor’s request in writing,
(A) beneficial ownership of such securities shall have been transferred to an
unaffiliated third party pursuant to such written request and (B) new
certificates for them or registered in such alternative form, in each case not
bearing a legend restricting further transfer, shall have been delivered by the
Company in accordance with such written request; (iii) such securities shall
have been sold pursuant to a Rule 144 Sale; or (iv) such securities shall have
ceased to be outstanding.

 

“Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” means all expenses incurred by the Company in connection
with any Underwritten Offering, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky Laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of any Registrable Securities), expenses of printing
(a) certificates for any Registrable Securities in a form eligible for deposit
with the Depository Trust Company or (b) Prospectuses if the printing of
Prospectuses is requested by the Investors, messenger and delivery expenses,
fees and disbursements of counsel for the Company and its independent certified
public accountants (including the expenses of any management review, cold
comfort letters or any special audits required by or incident to such
performance and compliance), Securities Act liability insurance (if the Company
elects to obtain such insurance), the reasonable fees and expenses of any
special experts retained by the Company in connection with such registration,
fees and expenses of other Persons retained by the Company and the reasonable
fees and expenses of one (1) counsel for the Investors participating in the
Underwritten Offering (which counsel shall be selected by mutual agreement of
such participating Investors); provided, however, that Registration Expenses
shall not include any Selling Expenses.  In addition, the Company will pay its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities to be registered on each securities exchange, if any, on
which Equity Securities issued by the Company are then listed or the quotation
of such securities on any national securities exchange on which Equity
Securities issued by the Company are then quoted.

 

“Registration Rights Term” is defined in Section 2.2.1.

 

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement (including post-effective
amendments), and all exhibits and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Registration
Statement.

 

“Rule 144 Sale” means the Disposition by any Investor of any Registrable
Securities in compliance with Rule 144 under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

5

--------------------------------------------------------------------------------


 

“Securities Purchase Agreements” is defined in the recitals to this Agreement.

 

“Selling Expenses” means all underwriting discounts, selling commissions and all
transfer, stamp, issuance and similar taxes, costs and expenses that may be
payable with respect to the sale of Registrable Securities pursuant to this
Agreement or otherwise.

 

“Shares of Then Outstanding Common Stock” means, at any time, the issued and
outstanding shares of Common Stock at such time, as well as all Capital Stock of
the Company issued and outstanding as a result of any stock split, stock
dividend, or reclassification of Common Stock distributable, on a pro rata
basis, to all holders of Common Stock.

 

“Shelf Filing Request” is defined in Section 2.2.3.

 

“Standstill Expiration Date” means the last day of the Standstill Period.

 

“Standstill Period” means, with respect to each Investor, the period commencing
on the Closing Date and ending on the earliest of (a) the date on which the
beneficial ownership of such Investor and its Affiliates collectively no longer
represents at least five percent (5%) of the Shares of Then Outstanding Common
Stock; (b) the three (3) year anniversary of the Closing Date and (c) the date
of the consummation of a Change of Control.

 

“Substitute Shelf Registration Statement” is defined in Section 2.2.2.

 

“Takedown Request” is defined in Section 2.3.2.

 

“Underwriter” means a securities dealer or dealers which purchases any
Registrable Securities as principal and not as part of such dealer’s
market-making activities.

 

“Underwritten Offering” means a registration in which Registrable Securities are
sold to an Underwriter for reoffering pursuant to a “takedown” of an Automatic
Shelf Registration Statement, Substitute Shelf Registration Statement or
Alternative Shelf Registration Statement, as applicable.

 

“Underwritten Shelf Takedown” is defined in Section 2.3.2.

 

“Violation” is defined in Section 2.9.1.

 

“Voting Stock” of any Person as of any date means the capital stock of such
Person that is ordinarily entitled to vote in the election of the board of
directors of such Person.

 

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (a) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (b) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

 

2.                                      REGISTRATION RIGHTS.

 

2.1                               Lock-Up.

 

2.1.1                     From and after the Closing Date and until the earlier
to occur of: (1) the date that is one year following the Closing Date, (2) the
date that any executive officer (for the avoidance of doubt, including the
Executive Chairman) of the Company who is a reporting person under Section 16 of
the

 

6

--------------------------------------------------------------------------------


 

Exchange Act sells, or enters into a binding agreement to sell, more than ten
percent (10%) of the Common Stock beneficially owned by such executive officer
as of the date of this Agreement, in one or more offerings (other than pursuant
to any trading plan in effect prior to the date hereof intended to comply with
Rule 10b5-1 under the Exchange Act), or (3) the consummation of a Change of
Control, the Investors shall not Dispose of any Acquired Shares without the
prior written approval of the Company.

 

2.2                               Filing.

 

2.2.1                     Automatic Shelf Registration Statement.  Beginning on
the first Business Day that is one year following the Closing Date (the
“Automatic Shelf Filing Date”) and continuing until no Investor owns at least
five percent (5%) of the Shares of Then Outstanding Common Stock or, with
respect to any particular Investor until such Investor ceases to hold at least
one percent (1%) of the Shares of Then Outstanding Common Stock (the
“Registration Rights Term”), if the Company is a Well-Known Seasoned Issuer,
then, subject to Section 2.7, the Company shall: (a) use its commercially
reasonable efforts to prepare and file an Automatic Shelf Registration
Statement; and (b) cause such Automatic Shelf Registration Statement to remain
effective with respect to the Registrable Securities of each Investor until the
expiration of the Registration Rights Term with respect to such Investor.

 

2.2.2                     Determination Date. If at any time after the filing of
an Automatic Shelf Registration Statement by the Company, the Company is no
longer a Well-Known Seasoned Issuer (the “Determination Date”), then as promptly
as practicable, and in no event more than ten (10) Business Days after such
Determination Date, the Company shall: (a) give written notice thereof to the
Investors; and (b) subject to Section 2.7, file a Registration Statement on an
appropriate form (or a post-effective amendment converting the Automatic Shelf
Registration Statement to an appropriate form) covering all of the Registrable
Securities subject to and in accordance with the terms of this Agreement (an
“Substitute Shelf Registration Statement”).  Subject to Section 2.7, the Company
shall use commercially reasonable efforts to have such Substitute Shelf
Registration Statement declared effective as promptly as practicable (but in no
event more than thirty (30) days) after the date the Automatic Shelf
Registration Statement is no longer useable by the Holders to sell their
Registrable Securities.

 

2.2.3                     Alternative Shelf Registration Statement.  If at any
time during the Registration Rights Term the Company is not a Well-Known
Seasoned Issuer, then any Investor may request in writing (a “Shelf Filing
Request”) that the Company prepare and file a Shelf Registration Statement on
Form S-3 to permit the public resale of all of the Registrable Securities
subject to and in accordance with the terms of this Agreement, provided, that to
the extent that the Company becomes ineligible to use Form S-3, the Company
shall file a Shelf Registration Statement on Form S-1 (any such Shelf
Registration Statement on Form S-3 or Form S-1, an “Alternative Shelf
Registration Statement”).  The Company shall, subject to Section 2.7: (a) use
its commercially reasonable efforts to prepare and file such Alternative Shelf
Registration Statement within fifteen (15) Business Days of the date of the
applicable Shelf Filing Request to include all of the Registrable Securities;
(b) use commercially reasonable efforts to cause such Alternative Shelf
Registration Statement to be declared effective under the Securities Act as
promptly as practicable, but in no event more than two (2) Business Days after
the date that is thirty (30) days following the filing thereof (or sixty (60)
days following the filing thereof if the Commission notifies the Company that it
will “review” the Alternative Shelf Registration Statement); and (c) shall use
commercially reasonable efforts to cause such Alternative Shelf Registration
Statement to remain effective thereafter until the expiration of the
Registration Rights Term.

 

2.2.4                     Obligation to Suspend Distribution.  Upon receipt of
any written notice from the Company of the happening of: (a) any request by the
Commission for any amendment or supplement to any Automatic Shelf Registration
Statement, Substitute Shelf Registration Statement, Alternative Shelf
Registration Statement, Block Trade, Underwritten Shelf Takedown, Company
Piggyback Offering or

 

7

--------------------------------------------------------------------------------


 

Other Holder Piggyback Offering, as applicable, or any Prospectus relating
thereto or for additional information or of the occurrence of an event requiring
the preparation of a supplement or amendment to such Prospectus; or (b) upon any
suspension by the Company, pursuant to a written insider trading compliance
program adopted by the Company Board, of the ability of all “insiders” covered
by such program to transact in the Company’s securities because of the existence
of material non-public information, each Investor shall immediately discontinue
disposition of such Registrable Securities pursuant to the Automatic Shelf
Registration Statement, Substitute Shelf Registration Statement, Alternative
Shelf Registration Statement, Block Trade, Underwritten Shelf Takedown Company
Piggyback Offering or Other Holder Piggyback Offering, as applicable, covering
such Registrable Securities until the Investors receive the required
supplemented or amended Prospectus or the restriction on the ability of
“insiders” to transact in the Company’s securities is removed, as applicable,
and, if so directed by the Company, the Investors will deliver to the Company
all copies, other than permanent file copies then in the Investors’ possession,
of the most recent Prospectus covering such Registrable Securities at the time
of receipt of such notice.

 

2.2.5                     Suspension Restrictions.  The Company may suspend
disposition of Registrable Securities pursuant to Section 2.2.4, provided, that
the Company may not suspend dispositions for periods exceeding, in the
aggregate, 90 days during any period of twelve (12) consecutive months.

 

2.2.6                     Well-Known Seasoned Issuer Status.  The Company hereby
represents and warrants as of the date hereof that the Company qualifies as a
Well-Known Seasoned Issuer.  The Company agrees to use commercially reasonable
efforts to remain a Well-Known Seasoned Issuer.

 

2.3                               Requests for Underwritten Offerings.  Subject
to Section 2.1.1 and Section 2.7, from and after the Automatic Shelf Filing
Date:

 

2.3.1                     For so long as the Principal Investor beneficially
owns at least five percent (5%) of the Shares of Then Outstanding Common Stock,
the Principal Investor may request to sell all or any portion of the Registrable
Securities in a Block Trade (each, a “Block Trade Request”); provided, that each
Block Trade Request shall specify the approximate number of Registrable
Securities to be sold in such Block Trade.  Notwithstanding any other provision
of this Agreement, if the requesting Investor wishes to engage in a Block Trade,
no other Investor or Other Holder shall be entitled to receive any notice of or
have its Registrable Securities included in such Block Trade.  The Company shall
not be obligated to effect more than six (6) Block Trades.

 

2.3.2                     For so long as the Principal Investor beneficially
owns at least five percent (5%) of the Shares of Then Outstanding Common Stock,
the Principal Investor may request to sell all or any portion of the Registrable
Securities in an Underwritten Offering not involving a Block Trade (each, an
“Underwritten Shelf Takedown”) (each, a “Takedown Request”); provided, that the
Takedown Request shall specify the approximate number of Registrable Securities
to be sold pursuant to such Underwritten Shelf Takedown.  The Company shall also
deliver the Takedown Request to all other Investors and permit each such
Investor to include its Registrable Securities included on the applicable shelf
registration statement in the Underwritten Shelf Takedown if such Investor
notifies the requesting Investor and the Company within 2 Business Days after
distribution or dissemination (including via e-mail, if available) of the
Takedown Request to such Investor.  The lead underwriter to administer any
Underwritten Shelf Takedown shall be chosen by the requesting Investor, and the
Company shall include such information in the Notice sent by the Company to the
other Investors with respect to such Takedown Request.  The right of any
Investor to registration pursuant to this Section 2.3.2 will be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Investor’s Registrable Securities in the underwriting (unless otherwise agreed
by the requesting Investor) and each such Investor will (together with the
Company and the other Investors distributing their securities through such

 

8

--------------------------------------------------------------------------------


 

underwriting) enter into an underwriting agreement in customary form with the
underwriter(s) selected for such underwriting (including, without limitation,
pursuant to the terms of any over-allotment or “green shoe” option requested by
the managing underwriter(s)).  The Company shall not be obligated to effect more
than six (6) Underwritten Shelf Takedowns.

 

2.3.3                     If the managing underwriters for any Underwritten
Offering advise the Company in writing that in their reasonable opinion
marketing factors require a limitation on the number of shares to be
underwritten in such Underwritten Offering, the Company shall include in such
Underwritten Offering the number which can be so sold in the following order of
priority, which in the opinion of such underwriter would not adversely affect
the success of such offering within the price range of such offering: (a) first,
the Registrable Securities requested by the requesting Investor to be included
in such Underwritten Offering, (b) second, subject to Section 2.7, the
Registrable Securities permitted pursuant to Section 2.1.1 and the Other
Registrable Securities, in each case, that are requested to be included in the
Underwritten Offering (other than those requested by the requesting Investor to
be included) and, if the amount is less than all the Registrable Securities and
the Other Registrable Securities requested to be sold pursuant to this subclause
(b), pro rata among the non-requesting Investors and the Other Holders on the
basis of the total number of Registrable Securities permitted to be included
pursuant to Section 2.1.1 and Other Registrable Securities, in each case, that
are requested to be sold and (c) third, the other securities requested to be
included in such Underwritten Offering to the extent permitted hereunder.

 

2.4                               Offering Lock-Up.  Each Investor, the
directors then serving on the Company Board and the executive officers of the
Company shall, if requested by any Underwriter(s) in connection with a
disposition by the Investors in an Underwritten Offering, agree not to Dispose
of any Shares of Then Outstanding Common Stock or Common Stock Equivalents for a
specified period of time, not to exceed ninety (90) days.  Such agreement shall
be in writing in a customary form reasonably satisfactory to the Investors, the
Company and the Underwriter(s) in such Underwritten Offering.  Notwithstanding
anything to the contrary set forth in this Section 2.4, in connection with an
Underwritten Offering that is a Block Trade, (a) no Investor shall be subject to
a lock-up agreement, other than, if requested by the managing Underwriter for
such offering, an Investor that is participating in such Block Trade and
(b) such lock-up period shall not exceed sixty (60) days in connection with any
Block Trade.

 

2.5                               Piggyback Rights.

 

2.5.1                     Right to Piggyback on Primary Company Offerings.  From
and after the Automatic Shelf Filing Date, whenever the Company proposes to
register any of its securities, or proposes to offer any of its Common Stock
pursuant to a registration statement in an underwritten offering under the
Securities Act, in each case, other than pursuant to an Automatic Shelf
Registration Statement filed to effect a Block Trade in accordance with
Section 2.3, a Registration Statement filed by the Company on Form S-4 or S-8,
or any successor or other forms promulgated for similar purposes or filed solely
in connection with an exchange offer or any employee benefit or dividend
reinvestment plan, (a “Company Piggyback Offering”), the Company shall give
prompt written notice to each Investor that beneficially owns at least one
percent (1%) of the Shares of Then Outstanding Common Stock on the date of such
notice of its intention to effect such Company Piggyback Offering; provided,
that such notice shall be given not less than twenty (20) days prior to the
expected date of commencement of marketing efforts for such Company Piggyback
Offering.  The Company shall, subject to the provisions of Section 2.1.1,
Section 2.5.2 and Section 2.7, include in such Company Piggyback Offering all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein from such Investors and all shares of Common
Stock with respect to which the Company has received written requests for
inclusion therein from the Other Holders (“Other Registrable Securities”) within
fifteen (15) days after sending the Company’s notice.  Notwithstanding anything
to the contrary contained

 

9

--------------------------------------------------------------------------------


 

herein, the Company may determine not to proceed with any Company Piggyback
Offering upon written notice to the Investors and the Other Holders.

 

2.5.2                     Priority on Company Piggyback Offerings.  If the
managing Underwriters for any Company Piggyback Offering advise the Company in
writing that in their reasonable opinion marketing factors require a limitation
on the number of shares to be underwritten in such Company Piggyback Offering,
the Company shall include in such Company Piggyback Offering the number which
can be so sold in the following order of priority, which in the opinion of such
Underwriter would not adversely affect the success of such offering within the
price range of such offering: (i) first, the securities the Company proposes to
sell, (ii) second, subject Section 2.7, the Registrable Securities permitted
pursuant to Section 2.1.1 and the Other Registrable Securities, in each case,
that are requested to be included in the Company Piggyback Offering, if the
amount is less than all the Registrable Securities and the Other Registrable
Securities requested to be sold, pro rata on the basis of the total number of
Registrable Securities permitted to be included pursuant to Section 2.1.1 and
the Other Registrable Securities, in each case, that are requested to be sold,
and (iii) third, the other securities requested to be included in such Company
Piggyback Offering.

 

2.5.3                     Right to Piggyback on Other Holder Offerings.  From
and after the Automatic Shelf Filing Date, whenever the Other Holders request
that the Company effect any registration with respect to any Common Stock (an
“Other Holder Piggyback Offering”), the Company shall give prompt written notice
to each Investor that beneficially owns at least one percent (1%) of the Shares
of Then Outstanding Common Stock on the date of such notice of its intention to
effect such Other Holder Piggyback Offering; provided, that such notice shall be
given not less than twenty (20) days prior to the expected date of commencement
of marketing efforts for such Other Holder Piggyback Offering.  The Company
shall, subject to the provisions of Section 2.1.1, Section 2.5.4 and Section 2.7
include in such Other Holder Piggyback Offering all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
from such Investors within fifteen (15) days after sending the Company’s
notice.  Notwithstanding anything to the contrary contained herein, the Company
may determine not to proceed with any Other Holder Piggyback Offering upon
written notice to the Investors.

 

2.5.4                     Priority on Other Holder Piggyback Offerings.  If the
managing underwriters for any Other Holder Piggyback Offering advise the Company
in writing that in their reasonable opinion marketing factors require a
limitation on the number of shares to be underwritten in such Other Holder
Piggyback Offering, the Company shall include in such Other Holder Piggyback
Offering the number which can be so sold in the following order of priority,
which in the opinion of such underwriter would not adversely affect the success
of such offering within the price range of such offering: (a) first, the Other
Registrable Securities, in each case, requested by the Other Holders to be
included in such Other Holder Piggyback Offering, (b) second, subject to
Section 2.7, the Registrable Securities permitted to be included pursuant to
Section 2.1.1 and the Other Registrable Securities, in each case, that are
requested to be included in such Other Holder Piggyback Offering, if the amount
is less than all the Registrable Securities and the Other Registrable Securities
requested to be sold, pro rata on the basis of the total number of Registrable
Securities permitted to be included pursuant to Section 2.1.1 and the Other
Registrable Securities, in each case, that are requested to be sold, (c) third,
the securities the Company proposes to sell in such Other Holder Piggyback
Offering, and (d) fourth, the other securities requested to be included in such
Other Holder Piggyback Offering to the extent permitted hereunder.

 

2.5.5                     Confidentiality.  The Investors agree that the fact
that a notice pursuant to this Section 2.5 has been delivered shall constitute
confidential information, and the Investors agree not to disclose that such
notice has been delivered, provided, that the Investors’ obligations under this
Section 2.5.5with respect to any notice will terminate upon the earlier to occur
of: (a) the expiration of the applicable notice period or (b) the occurrence of
the offering that is the subject of such notice.

 

10

--------------------------------------------------------------------------------


 

2.6                               Obligations of the Company.  Whenever required
under Section 2.2 to effect the registration of any Registrable Securities
pursuant to an Underwritten Offering, the Company shall, as expeditiously as
reasonably possible:

 

2.6.1                     prepare and file with the Commission a Registration
Statement with respect to such Registrable Securities sought to be included
therein; provided, that at least two (2) Business Days prior to filing any
Registration Statement or Prospectus or any amendments or supplements thereto,
the Company shall furnish to the Investors, its counsel and the Underwriter
copies of all such documents proposed to be filed, and the Investors shall have
the opportunity to comment on any information pertaining solely to the Investors
and its plan of distribution that is contained therein and the Company shall
make the corrections reasonably requested by the Investors or the Underwriter
with respect to such information prior to filing any such Registration Statement
or amendment, provided, that the Company shall include in the plan of
distribution all legally permissible methods of distribution requested by the
Investors;

 

2.6.2                     prepare and file with the Commission such amendments
and post-effective amendments to any Registration Statement and any Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective until the date on which all Registrable Securities covered
by such Registration Statement are sold pursuant thereto, and cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, to
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities covered by such registration statement until the
date on which all Registrable Securities covered by such Registration Statement
are sold pursuant thereto; provided, that at least two (2) Business Days prior
to filing any such amendments and post effective amendments or supplements
thereto, the Company shall furnish to the Investors, its counsel, and the
Underwriter copies of all such documents proposed to be filed, and any Investors
and the Underwriter shall have the opportunity to comment on any information
pertaining solely to the Investors and its plan of distribution that is
contained therein and the Company shall make the corrections reasonably
requested by the Investors or the Underwriter with respect to such information
prior to filing any such Registration Statement or amendment;

 

2.6.3                     furnish to the Investors and the Underwriter such
numbers of copies of such Registration Statement, each amendment and supplement
thereto, the Prospectus included in such Registration Statement (including each
preliminary Prospectus or free writing Prospectus) in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities;

 

2.6.4                     notify the Investors, promptly after the Company shall
receive notice thereof, of the time when such Registration Statement becomes or
is declared effective or when any amendment or supplement or any Prospectus
forming a part of such Registration Statement has been filed;

 

2.6.5                     notify the Investors promptly of any request by the
Commission for the amending or supplementing of such Registration Statement or
Prospectus or for additional information and promptly deliver to the Investors
copies of any comments received from the Commission;

 

2.6.6                     notify the Investors promptly of any stop order
suspending the effectiveness of such Registration Statement or Prospectus or the
initiation of any proceedings for that purpose, and use all reasonable efforts
to obtain the withdrawal of any such order or the termination of such
proceedings;

 

2.6.7                     use all reasonable efforts to register and qualify the
Registrable Securities covered by such Registration Statement under such other
securities or blue sky Laws of such jurisdictions

 

11

--------------------------------------------------------------------------------


 

as shall be reasonably requested by the Investors, use all reasonable efforts to
keep each such registration or qualification effective, including through new
filings, or amendments or renewals, until the date on which all Registrable
Securities covered by such Registration Statement are sold pursuant thereto, and
notify the Investors of Registrable Securities covered by such Registration
Statement of the receipt of any written notification with respect to any
suspension of any such qualification; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions where it would not otherwise be required to qualify but
for this Section 2;

 

2.6.8                     enter into and perform its obligations under an
underwriting agreement or placement agreement, as applicable, in usual and
customary form with the Underwriter of the Underwritten Offering, pursuant to
which such Registrable Securities are being offered;

 

2.6.9                     use all reasonable efforts to obtain at the time of
any Underwritten Offering pursuant to such Registration Statement: (a) a
“comfort letter,” and updates thereof, from the Company’s independent certified
public accountants covering such matters of the type customarily covered by
“comfort letters” as the Underwriter may reasonably request; (b) a negative
assurances letter of counsel to the Company in customary form and covering such
matters of the type customarily covered by such letters as the Underwriter may
reasonably request; (c) customary certificates executed by authorized officers
of the Company as the Underwriter may reasonably request; and (d) an opinion or
opinions addressed to the Underwriter in customary form and scope from counsel
for the Company;

 

2.6.10              promptly notify the Investors at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the Prospectus included in such
Registration Statement or any offering memorandum or other offering document
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and promptly
prepare a supplement or amendment to such Prospectus or file any other required
document so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus will not contain an untrue statement of material
fact or omit to state any fact necessary to make the statements therein not
misleading;

 

2.6.11              permit an Investor, if in such Investor’s reasonable
judgment such Investor could reasonably be deemed to be an underwriter with
respect to the Underwritten Offering, or to be a controlling Person of the
Company, to reasonably participate in the preparation of such Registration
Statement and to require the insertion therein of information to the extent
concerning such Investor, furnished to the Company in writing, which in the
reasonable judgment of such Investor and its counsel should be included;

 

2.6.12              upon reasonable notice and during normal business hours,
subject to the Company’s receiving customary confidentiality undertakings or
agreements from the Investors or other person obtaining access to Company
records, documents, properties or other information pursuant to this
Section 2.6.12, make available for inspection by a representative of the
Investors, the Underwriter and any attorneys or accountants retained by any
Investor or Underwriter, relevant financial and other records, pertinent
corporate documents and properties of the Company, and use all reasonable
efforts to cause the officers, directors and employees of the Company to supply
all information reasonably requested by any such representative, Underwriter
attorneys or accountants in connection with the Registration Statement;

 

2.6.13              participate, to the extent requested by the Underwriter, in
efforts extending for no more than five (5) Business Days scheduled by such
Underwriter and reasonably acceptable to the

 

12

--------------------------------------------------------------------------------


 

Company’s senior management, to sell the Registrable Securities being offered
(including participating during such period in customary “roadshow” meetings);

 

2.6.14              use all reasonable efforts to comply with all applicable
rules and regulations of the Commission relating to such registration and make
generally available to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act, provided that the Company
will be deemed to have complied with this Section 2.6.14 with respect to such
earning statements if it has satisfied the provisions of Rule 158;

 

2.6.15              if requested by the Underwriter and an Investor, promptly
incorporate in a Prospectus supplement or post-effective amendment such
information as the Underwriter or Investor reasonably requests to be included
therein, with respect to the Registrable Securities being sold by the Investors,
including the purchase price being paid therefor by the Underwriter and with
respect to any other terms of the Underwritten Offering of Registrable
Securities to be sold in such offering, and promptly make all required filings
of such Prospectus supplement or post-effective amendment;

 

2.6.16              cause the Registrable Securities covered by such
Registration Statement to be listed on each securities exchange, if any, on
which Equity Securities issued by the Company are then listed; and

 

2.6.17              reasonably cooperate with the Investors and the Underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with filings required to be made with the
Financial Industry Regulatory Authority, Inc., if any.

 

2.7                               Obligations of the Investors.

 

2.7.1                     Notwithstanding anything in this Agreement to the
contrary, it shall be a condition precedent to the right of the Investors to
effect the registration of any Registrable Securities, or to the obligation of
the Company to take any other action pursuant to this Section 2, that each
Investor shall: (a) furnish to the Company such information regarding itself and
the Registrable Securities held by it as shall be reasonably necessary to effect
the registration of such Investor’s Registrable Securities, including the
information required in the Selling Stockholder Questionnaire attached hereto as
Exhibit A; (b) enter into an underwriting agreement or placement agreement in
customary form and provide customary representations and warranties, and
customary indemnities to the applicable underwriter and the Company as provided
in the applicable underwriting agreement or placement agreement; (c) sell any
Registrable Securities on the basis provided in the applicable underwriting
agreement or placement agreement; and (d) complete and execute all
questionnaires, powers of attorney, indemnities and other documents reasonably
required by the underwriter(s) or the Company.

 

2.7.2                     The Investors shall use commercially reasonable
efforts to work with the Company and the Underwriter prior to making any Block
Trade Request or Takedown Request in order to facilitate preparation of the
Registration Statement, Prospectus and other offering documentation related to
the applicable Block Trade or Underwritten Shelf Takedown.

 

2.8                               Expenses.  Except as specifically provided
herein, all Registration Expenses shall be borne by the Company.  All Selling
Expenses incurred in connection with any registration hereunder shall be borne
by the Investors participating in such offering.

 

2.9                               Indemnification.  In the event any Registrable
Securities are included in a Registration Statement under this Agreement:

 

13

--------------------------------------------------------------------------------


 

2.9.1                     The Company shall indemnify and hold harmless the
Investors, any Underwriter, and each Person, if any, who controls the Investors
or Underwriter within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and the officers, directors, owners, agents and
employees of such controlling Persons, against any and all losses, claims,
damages or liabilities (joint or several) to which they may become subject under
any securities Laws including the Securities Act, the Exchange Act, or any other
statute or common law of the United States or any other country or political
subdivision thereof, or otherwise, including the amount paid in settlement of
any litigation commenced or threatened (including any amounts paid pursuant to
or in settlement of claims made under the indemnification or contribution
provisions of any underwriting or similar agreement entered into by the
Investors in connection with any offering or sale of securities covered by this
Agreement), and shall promptly reimburse them, as and when incurred, for any
legal or other expenses incurred by them in connection with investigating any
claims and defending any actions, insofar as any such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (each, a “Violation”):
(a) any untrue statement or alleged untrue statement of a material fact
contained in or incorporated by reference into such Registration Statement,
including any preliminary Prospectus or final Prospectus contained therein or
any free writing Prospectus or any amendments or supplements thereto, or in any
offering memorandum or other offering document relating to the offering and sale
of such securities or (b) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; provided, however, the Company shall not be liable in
any such case for any such loss, claim, damage, liability or action to the
extent that (i) it arises out of or is based upon a Violation which occurs
solely in reliance upon and in conformity with written information relating to
the Investors furnished expressly for use in connection with such registration
by the Investors; or (ii) is caused by any Investor’s disposition of Registrable
Shares during any period during which such Investor had actual knowledge that it
was obligated to discontinue any disposition of Registrable Shares pursuant to
Section 2.2.4 and has actually received prior written notice from the Company of
such obligation.

 

2.9.2                     The Investors shall indemnify and hold harmless the
Company, each of its directors, each of its officers who has signed the
registration statement, each Person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and the officers, directors, owners, agents and employees of such controlling
Persons, any Underwriter, any other Person selling securities in such
registration statement and any controlling Person of any such Underwriter or
other Person, against any losses, claims, damages or liabilities (joint or
several) to which any of the foregoing Persons may become subject, under
liabilities (or actions in respect thereto) which arise out of or are based upon
any Violation, in each case to the extent (and only to the extent) that such
Violation: (a) arises out of or is based upon a Violation which occurs solely in
reliance upon and in conformity with written information relating to the
Investors furnished expressly for use in connection with such registration by
the Investors; or (b) is caused by any Investor’s disposition of Registrable
Shares during any period during which such Investor had actual knowledge that it
was obligated to discontinue any disposition of Registrable Shares pursuant to
Section 2.2.4 and has actually received prior written notice from the Company of
such obligation.  The Investors shall reimburse, as and when incurred, any legal
or other expenses reasonably incurred by any Person intended to be indemnified
pursuant to this Section 2.9.2, in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 2.9.2 shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without consent of the Investors, which consent shall not
be unreasonably withheld; provided, further, that the total amount to be
indemnified shall be limited to the net proceeds (after deducting the
underwriting discounts and commissions) received by the Investors in the
offering to which the registration statement or Prospectus relates.

 

14

--------------------------------------------------------------------------------


 

2.9.3                     Promptly after receipt by an indemnified party under
this Section 2.9 of notice of the commencement of any action (including any
action by a Governmental Authority), such indemnified party shall, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 2.9, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party shall have the right to retain its own counsel, with
the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
indemnified party under this Section 2.9 except to the extent that the
indemnifying party would be prejudiced as a result of such failure, but the
omission so to deliver written notice to the indemnifying party shall not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 2.9.

 

2.9.4                     In order to provide for just and equitable
contribution to joint liability in any case in which a claim for indemnification
is made pursuant to this Section 2.9 but it is judicially determined (by the
entry of a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 2.9 provided for indemnification in such case, the Company and
the Investors shall contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
proportion to the relative fault of the Company, on the one hand, and the
Investors, on the other hand in connection with the statements or omissions
which result in such losses, claims, damages liabilities, or expenses as well as
any other relevant equitable considerations.  The relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party, and by such Person’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, however, that in any such case, no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation; provided further, however, that
in no event shall any contribution under this Section 2.9.4 on the part of the
Investors exceed the net proceeds (after deducting the underwriting discounts
and commissions) received by the Investors from the sale of Registrable
Securities giving rise to such contribution obligation.

 

2.9.5                     The obligations of the Company and the Investors under
this Section 2.9 shall survive the completion of any offering of Registrable
Securities in a registration statement under this Agreement and otherwise.

 

2.10                        Commission Reports.  With a view to making available
to the Investors the benefits of Rule 144 under the Securities Act and any other
rule or regulation of the Commission that may at any time permit the Investors
to sell Registrable Securities of the Company to the public without
registration, the Company agrees to at any time that it is a reporting company
under Section 13 or 15(d) of the Exchange Act:

 

2.10.1              file with the Commission in a timely manner all reports and
other documents required of the Company under the Exchange Act; and

 

15

--------------------------------------------------------------------------------


 

2.10.2              furnish to each Investor, so long as such Investor owns any
Registrable Securities, forthwith upon request (a) a written statement by the
Company that it has complied with the reporting requirements of the Exchange
Act, (b) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (c) such other
information as may be reasonably requested in availing any Holder of any rule or
regulation of the Commission which permits the selling of any Registrable
Securities without registration.

 

2.11                        Termination of Registration Rights.  Except for
Section 2.9, which shall survive until the expiration of any applicable statutes
of limitation, Section 2 shall terminate automatically and have no further force
or effect upon the expiration of the Registration Rights Term.

 

3.                                      RESTRICTIONS ON BENEFICIAL OWNERSHIP.

 

3.1                               Standstill.  Each Investor agrees that during
the Standstill Period, without the prior written approval of the Company or the
Company Board, or as otherwise expressly permitted or contemplated by this
Agreement, such Investor will not and will cause its respective controlled
Affiliates not to:

 

3.1.1                     acquire beneficial ownership of any securities
(including in derivative form) of the Company or make any tender, exchange or
other offer for such an acquisition, excluding, in the case of each Investor,
acquisition of (a) the Acquired Shares, (b) subject to the prior consent of the
Company (which consent shall be deemed to have been granted if the Company does
not affirmatively advise the applicable Investor that the Company withholds such
consent within one Trading Day after receiving such request for consent, and
which consent may only be withheld if the Company reasonably believes such
acquisition of Capital Stock or other Equity Interests of the Company will be
treated as an “ownership change” as defined in Section 382 of the Code), any
Capital Stock or other Equity Interests of the Company acquired by the Investor
or its controlled Affiliates so long as the total beneficial ownership of the
Investor and its controlled Affiliates in the Company’s voting securities, after
giving effect to such acquisition, would not exceed 25% of the Company’s total
voting power at such time and (c) any securities received from the Company by
way of dividend or distribution;

 

3.1.2                     directly or indirectly, (i) seek to have called any
meeting of the stockholders of the Company, or (ii) propose or nominate for
election to the Board any person whose nomination has not been approved by a
majority of the Board or cause to be voted in favor of such person for election
to the Board any Shares of Then Outstanding Common Stock;

 

3.1.3                     directly or indirectly, encourage or support a tender,
exchange or other offer or proposal by any other Person or group the
consummation of which would result in a Change of Control (other than as a
seller on the same terms as the other holders of the Company’s Equity
Securities) (an “Business Combination”); provided, however, that from and after
the filing of a Schedule 14D-9 (or successor form of Tender Offer
Solicitation/Recommendation Statement under Rule 14d-9 of the Exchange Act) by
the Company wherein a majority of the Board recommend that stockholders accept
any such Business Combination, the Investors and their Affiliates shall not be
prohibited from taking any of the actions otherwise prohibited by this
Section 3.1.3 in connection with such Business Combination for so long as the
Board maintains and does not withdraw such recommendation;

 

3.1.4                     directly or indirectly, solicit proxies or consents or
become a participant in a solicitation (as such terms are defined in Regulation
14A under the Exchange Act) in opposition to the recommendation of a majority of
the Company Board with respect to any matter, or knowingly seek to advise or
influence any Person, with respect to voting of any Shares of Then Outstanding
Common Stock;

 

16

--------------------------------------------------------------------------------


 

3.1.5                     deposit any Shares of Then Outstanding Common Stock in
a voting trust or subject any Shares of Then Outstanding Common Stock to any
arrangement or agreement with respect to the voting of such Shares of Then
Outstanding Common Stock;

 

3.1.6                     propose (a) any merger, consolidation, business
combination, tender or exchange offer, purchase of the Company’s assets or
businesses, or similar transaction involving the Company or (b) any
recapitalization, restructuring, liquidation or other extraordinary transaction
with respect to the Company;

 

3.1.7                     act in concert with any third party to take any action
in the preceding clauses 3.1.1 through 3.1.6, or form, join or in any way
participate in a “partnership, limited partnership, syndicate, or other group”
within the meaning of Section 13(d)(3) of the Exchange Act, other than any
actions taken by the Investors related to negotiating, entering into and
exercising the rights under this Agreement, the Securities Purchase Agreements
or any document entered into in connection with any of the foregoing;

 

3.1.8                     enter into discussions, negotiations, arrangements or
agreements with any Person relating to the foregoing actions referred to in the
preceding clauses 3.1.1 through 3.1.7; or

 

3.1.9                     request or propose to the Company Board, any
member(s) thereof or any officer of the Company that the Company amend, waive,
or consider the amendment or waiver of, any provisions set forth in this
Section 3.1 (including this clause 3.1.9);

 

provided, however, that nothing in this Section 3.1 shall limit (i) the ability
of the Investors and their permitted transferees’ ability to make a pledge of
securities (subject to Section 2.1), (ii) the rights available (including the
enforcement of such rights) to the Investors and their respective Affiliates
under this Agreement, the Securities Purchase Agreements or any document entered
into in connection with any of the foregoing, or (iii) the Investors or any of
their Affiliates or their respective directors, executive officers, partners,
principals, employees or managing members or agents (acting in such capacity)
from communicating privately with the Company’s directors, officers or advisors
so long as such communications are not intended to, and would not reasonably be
expected to, require any public disclosure of such communications.

 

4.                                      MISCELLANEOUS.

 

4.1                               Other Registration Rights and Arrangements. 
The Company represents and warrants that (a) no person, other than the holders
of the Registrable Securities and any holder of rights under the registration
rights agreements publicly disclosed by the Company prior to the date of the
Securities Purchase Agreements, has any right to require the Company to register
any of the Company’s share capital for sale or to include the Company’s share
capital in any registration filed by the Company for the sale of shares for its
own account or for the account of any other person and (b) as of the date hereof
neither Morgan O’Brien nor Lior Samuelson is an affiliate of the Company for
purposes of Rule 144 under the Securities Act.  The Company shall not hereafter
(i) grant any registration rights to third parties which are more favorable than
or inconsistent with the rights granted to the Investors hereunder or (ii) enter
into any agreement, take any action or permit any change to occur, with respect
to securities which is inconsistent with, violates or subordinates the rights
expressly granted to the Investors hereunder; and, in the event of any conflict
between any such agreement or agreements and this Agreement, the terms of this
Agreement shall prevail.

 

4.2                               Assignment; No Third Party Beneficiaries. 
This Agreement and the rights, duties and obligations of the Company hereunder
may not be assigned or delegated by any Investor without the prior

 

17

--------------------------------------------------------------------------------


 

written consent of the Company or by the Company without the prior written
consent of each Investor, in each case, in whole or in part.  Notwithstanding
the foregoing, the rights of an Investor hereunder may be assigned in connection
with a transfer of Registrable Securities to any Affiliate of that Investor if
the transferee to which assignment is being made has delivered to the Company
the executed Joinder Agreement in the form attached as Exhibit B hereto agreeing
to be bound by, and be party to, this Agreement.  This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties hereto and their respective successors and assigns and the
holders of Registrable Securities and their respective successors and permitted
assigns.  This Agreement is not intended to confer any rights or benefits on any
persons that are not party hereto other than as expressly set forth in
Section 2.9 and this Section 4.2.

 

4.3                               Notices.  All notices, demands, requests,
consents, approvals or other communications (collectively, “Notices”) required
or permitted to be given hereunder or which are given with respect to this
Agreement shall be in writing and shall be deemed given and effective on the
earliest of (a) the date of transmission, if such notice or communication is
delivered via email (provided the sender does not receive a machine-generated
rejection of transmission) at the email address specified in this Section 4.3
prior to 5:00 P.M., New York City time, on a Business Day, (b) the next Business
Day after the date of transmission, if such notice or communication is delivered
via email at the email address specified in this Section 4.3 on a day that is
not a Business Day or later than 5:00 P.M., New York City time, on any Business
Day, (c) the Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as follows (or to such other address or email address as such party shall have
specified most recently by written notice):

 

If to the Company:

 

GTT Communications, Inc.
8484 Westpark Drive, Suite 720
McLean, VA 22102
Attention:  Chris McKee, General Counsel
E-mail:  Chris.McKee@gtt.net

 

with a copy to:

 

Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attn: Jay Schifferli, Esq., and Jocelyn Arel, Esq.
Email: JSchifferli@goodwinlaw.com and JArel@goodwinlaw.com

 

If to an Investor, then as set forth under such Investor’s name on Schedule I.

 

4.4                               Severability; Amendments; Waivers.  This
Agreement shall be deemed severable, and the invalidity or unenforceability of
any term or provision hereof shall not affect the validity or enforceability of
this Agreement or of any other term or provision hereof.  Furthermore, in lieu
of any such invalid or unenforceable term or provision, the parties hereto
intend that there shall be added as a part of this Agreement a provision as
similar in terms to such invalid or unenforceable provision as may be possible
that is valid and enforceable.  The provisions of this Agreement may be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may be given, only with the written agreement of holders
holding a majority of the Registrable Securities covered hereby.

 

18

--------------------------------------------------------------------------------


 

4.5                               Governing Law; Waiver of Jury Trial.  All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware, without regard to the
principles of conflicts of law thereof that would result in the application of
any law other than the laws of the State of Delaware.  Each party agrees that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective Affiliates, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of Wilmington,
Delaware.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of such courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such proceeding has been commenced in an improper or
inconvenient forum.  Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

4.6                               Specific Enforcement.  The parties acknowledge
and agree that (a) the parties shall be entitled to seek an injunction or
injunctions, specific performance or other equitable relief to enforce
specifically the terms and provisions hereof in the courts described in
Section 4.5 without proof of damages or otherwise, this being in addition to any
other remedy to which they are entitled under this Agreement and (b) the right
of specific enforcement is an integral part of this Agreement and without that
right, neither the Company nor the Investors would have entered into this
Agreement.  The parties hereto acknowledge and agree that any party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 4.6 shall not be required to provide any bond or other security in
connection with any such order or injunction.

 

4.7                               Counterparts.  This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same instrument.

 

4.8                               Construction; Interpretation.  The headings
herein are for convenience only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.  The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.  This Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.  Unless otherwise indicated to the contrary herein by the
context or use thereof: (a) the words, “herein,” “hereto,” “hereof” and words of
similar import refer to this Agreement as a whole, including the Schedules and
exhibits, and not to any particular section, subsection, paragraph, subparagraph
or clause contained in this Agreement; (b) masculine gender shall also include
the feminine and neutral genders, and vice versa; (c) words importing the
singular shall also include the plural, and vice versa; (d) the words “include,”
“includes” or “including” shall be deemed to be followed by the words “without
limitation”; (e) financial terms shall have the meanings given to such terms
under GAAP unless otherwise specified herein; (f) references to “$” or “dollar”
or “US$” shall be references to United States dollars; (g) where the context
permits, the use of the term “or” will be non-exclusive and equivalent to the
use of the term “and/or”; (h)

 

19

--------------------------------------------------------------------------------


 

the word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and such phrase shall not mean simply “if”; and
(i) if any action under this Agreement is required to be done or taken on a day
that is not a Business Day or on which a government office is not open with
respect to which a filing must be made, then such action shall be required to be
done or taken not on such day but on the first succeeding Business Day
thereafter.

 

4.9                               Entire Agreement.  This Agreement and the
Securities Purchase Agreements (including all agreements entered into pursuant
hereto and thereto and all certificates and instruments delivered pursuant
hereto or thereto) constitute the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.

 

[Signature Page Follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

 

 

COMPANY:

 

 

 

GTT COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

 

 

THE SPRUCE HOUSE PARTNERSHIP LP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ACACIA PARTNERS, L.P.

 

 

 

 

 

By: Conifer Capital Management, L.L.C., as General Partner

 

 

 

 

By:

 

 

 

Name: Gregory Alexander

 

 

Title:  Managing Member

 

 

 

 

 

 

 

ACACIA II PARTNERS, L.P.

 

 

 

 

 

By: Conifer Capital Management, L.L.C., as General Partner

 

 

 

 

By:

 

 

 

Name: Gregory Alexander

 

 

Title:  Managing Member

 

 

 

 

 

 

 

ACACIA INSTITUTIONAL PARTNERS, L.P.

 

 

 

 

 

By: Conifer Capital Management, L.L.C., as General Partner

 

 

 

 

By:

 

 

 

Name: Gregory Alexander

 

 

Title:  Managing Member

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ACACIA CONSERVATION FUND, L.P.

 

 

 

 

 

By: Conifer Capital Management, L.L.C., as General Partner

 

 

 

 

By:

 

 

 

Name: Gregory Alexander

 

 

Title:  Managing Member

 

 

 

 

 

 

 

ACACIA CONSERVATION MASTER FUND (OFFSHORE), L.P.

 

 

 

 

By:

 

 

 

Name: Gregory Alexander

 

 

Title:  Director

 

SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Investors

 

1.              The Spruce House Partnership LP
c/o The Spruce House Partnership
435 Hudson Street — Suite 804
New York, NY 10014
Attention:  Ben Stein and Zach Sternberg
Email:  ben@sprucehousecapital.com and zach@sprucehousecapital.com

 

With a copy to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:  Jonathan E. Levitsky, Esq., and Uri Herzberg, Esq.
E-mail:  jelevitsky@debevoise.com and uherzberg@debevoise.com

 

2.              Acacia Partners, L.P.

3.              Acacia Institutional Partners, L.P.

4.              Acacia II Partners, L.P.

5.              Acacia Conservation Fund, L.P.

6.              Acacia Conservation Master Fund (Offshore), L.P.

 

(each of the Investors 2 through 6 above:)
c/o Ruane, Cunniff & Goldfarb Inc.
9 West 57th Street, Suite 5000
New York, New York. 10019-2701
Attention:  Gregory Alexander and Michael Sloyer
Email:  michaels@ruanecunniff.com

 

With a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attention: Stuart D. Freedman, Esq.
Email:  stuart.freedman@srz.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of shares of the common stock, par value $0.0001 per
share, of GTT Communications, Inc., a Delaware corporation (the “Company”), is a
party to that certain Investor Rights Agreement by and among the Company and the
Persons listed on Schedule I thereto, dated as of May 31, 2018 (the
“Agreement”), and understands that the Company is obligated to file with the
Securities and Exchange Commission a registration statement (the “Registration
Statement”) for the registration of the Registrable Securities in accordance
with the terms of the Agreement.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Agreement.  The
undersigned has agreed to complete, execute and deliver this Questionnaire to
the Company pursuant to Section 2.7.1 of the Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a holder of Registrable Securities generally may be
required to be named as a selling stockholder in the related prospectus or a
supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to
Rule 172 under the Securities Act).  Holders must complete and deliver this
Notice and Questionnaire in order to be named as selling stockholders in the
Prospectus.  Holders of Registrable Securities who do not complete, execute and
return this Notice and Questionnaire within three (3) Business Days following
either (A) the date of any Investor’s Block Trade Request or Underwritten Shelf
Takedown Request, as applicable, or (B) the Company’s delivery of a notice of a
Company Piggyback Offering or Other Holder Piggyback Offering, as applicable
(1) will not be named as selling stockholders in the Registration Statement or
the Prospectus and (2) may not use the Prospectus for resales of Registrable
Securities.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the
Registration Statement and the Prospectus.

 

NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Registration Statement.  The
undersigned, by signing and returning this Notice and Questionnaire, understands
and agrees that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

--------------------------------------------------------------------------------


 

QUESTIONNAIRE

 

1.                                      Name.

 

(a)                                 Full Legal Name of Selling Stockholder:

 

 

(b)                                 Full Legal Name of Registered Holder (if not
the same as (a) above) through which Registrable Securities Listed in Item 3
below are held:

 

 

(c)                                  Full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by the questionnaire):

 

 

2.  Address for Notices to Selling Stockholder:

 

 

 

Telephone:                                                                                                                                                                                                                 

Fax:                                                                                                                                                                                                                 

Contact
Person:                                                                                                                                                                                

E-mail address of Contact
Person:                                                                                      

 

3.  Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 

(a)                                 Type and Number of Registrable Securities
beneficially owned and issued pursuant to the Agreement:

 

 

 

(b)                                 Number of shares of Common Stock to be
registered pursuant to this Notice for resale:

 

 

 

--------------------------------------------------------------------------------


 

4.  Broker-Dealer Status:

 

(a)                                 Are you a broker-dealer?

 

Yes    o           No    o

 

(b)                                 If “yes” to Section 4(a), did you receive
your Registrable Securities as compensation for   investment banking services to
the Company?

 

Yes    o           No    o

 

Note:                  If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(c)                                  Are you an affiliate of a broker-dealer?

 

Yes    o           No    o

 

Note:                  If yes, provide a narrative explanation below:

 

 

(d)                                 If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

 

Yes    o           No    o

 

Note:                  If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned:

 

 

 

6.  Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has

 

--------------------------------------------------------------------------------


 

held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

***********

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration
Statement.  All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below. 
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (6) above and the inclusion
of such information in the Registration Statement and the Prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder.  The undersigned also
acknowledges that it understands that the answers to this Questionnaire are
furnished for use in connection with Registration Statements filed pursuant to
the Registration Rights Agreement and any amendments or supplements thereto
filed with the Commission pursuant to the Securities Act.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

JOINDER AGREEMENT

 

Reference is made to the Investor Rights Agreement by and among the Company and
the Persons listed on Schedule I thereto, dated as of May 31, 2018 (as amended
from time to time, the “Investor Rights Agreement”).  The undersigned agrees, by
execution hereof, to become a party to, and to be subject to the rights and
obligations under the Investor Rights Agreement.

 

 

[NAME]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

Address:

 

 

 

Acknowledged by:

 

 

 

GTT COMMUNICATIONS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------